United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3038
                                    ___________

Raisul Amin,                             *
                                         *
            Petitioner,                  *
                                         * Petition for Review of an Order
      v.                                 * of the Board of Immigration Appeals.
                                         *
John Ashcroft, United States             *
Attorney General,                        *
                                         *
            Respondent.                  *
                                    ___________

                               Submitted: May 11, 2004
                                   Filed: November 12, 2004
                                    ___________

Before MORRIS SHEPPARD ARNOLD, McMILLIAN, and MELLOY, Circuit
      Judges.
                         ___________

MELLOY, Circuit Judge.

       Raisul Amin petitions for review of an order of the Board of Immigration
Appeals (“BIA”) that affirmed without opinion an Immigration Judge’s (“IJ’s”) denial
of his Motion to Reopen his case. We affirm.
                                          I.

      Amin is a native and citizen of Bangladesh. He arrived in the United States on
or about February 9, 1991 with a visitor’s visa that authorized him to stay until
August 9, 1991. In June 1993, Amin filed a claim for asylum and withholding of
removal with the Immigration and Naturalization Service (“INS”). While awaiting
resolution of his case, Amin married a citizen of Mexico in the United States and had
two children with her.

      On or about March 9, 1998, the INS served Amin with a Notice to Appear
charging that he had overstayed his visa. On September 11, 1998, Amin, at the
master removal proceeding, admitted to the factual allegations contained in the Notice
to Appear. Subsequently, Amin renewed his application for asylum and withholding
of removal.

        Amin had two evidentiary hearings in 2001 and 2002 where he and his father
testified. The IJ held that Amin was a citizen of Bangladesh and denied relief. The
IJ did, however, allow Amin to depart voluntarily. On March 22, 2002, Amin filed
an appeal with the BIA to contest the findings of the IJ. The BIA affirmed the
decision of the IJ without opinion and Amin appealed to this court.

                                         II.

      When the BIA affirms an IJ’s decision without opinion, we treat the IJ’s
decision as the final agency decision. Loulou v. Ashcroft, 354 F.3d 706, 708-09 (8th
Cir. 2003). If a petitioner wishes “to obtain judicial reversal of the BIA’s
determination, he [or she] must show that the evidence he [or she] presented was so
compelling that no reasonable fact finder could fail to find the requisite fear of
persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992). The Elias-
Zacarias standard was subsequently codified so that a BIA finding of fact is

                                         -2-
“conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary.” 8 U.S.C. §1252(b)(4)(B). “We review the [BIA’s] legal determinations
de novo but recognize that its interpretation of the [Immigration and Nationality Act]
is entitled to deference.” Nyirenda v. INS, 279 F.3d 620, 623 (8th Cir. 2002).

                                         III.

       Amin makes two arguments on appeal. First, he argues that the IJ erred in
finding that Amin did not suffer persecution in Bangladesh. Amin alleges that he was
discriminated against because he was a Bihari. Biharis are Pakistani or Indian
Muslims that migrated to East Pakistan after the 1947 formation of India and
Pakistan. In 1970 and 1971, when Bangladesh became independent through a civil
war, the Biharis supported the Pakistanis. When Bangladesh became independent,
the Biharis were stranded in the new country and suffered discrimination at the hands
of the Bengali population. Amin alleges that he lived his life in a refugee camp for
Biharis and suffered an array of discrimination as a result. Amin testified that as
retaliation for his father potentially revealing a scheme to embezzle from refugee
camp assets, Amin was kidnaped on the orders of Nasim Khan and Abdul Ghafoor
and assaulted.

       In order to receive asylum, a refugee must prove that he or she is unwilling or
unable to return to his or her home country because of past persecution or because
there is a well-founded fear of future prosecution because of race, religion,
nationality, membership in a particular social group, or political opinion. 8 U.S.C.
§ 101(a)(42)(A). This court should defer to an IJ’s credibility determination of
whether a well-founded fear exists if the IJ had “specific, cogent, reason for
disbelief.” Ghasemimehr v. INS, 7 F.3d 1389, 1391 (8th Cir. 1993).

      In this case, the IJ had ample reason to believe that Amin’s allegations were not
credible. Specifically, Amin did not mention Khan and Ghafoor, the alleged

                                         -3-
kidnapers, in the original 1998 asylum application. Further, Amin did not describe
the role of Khan’s bodyguards in the original application. There is also no evidence
that Amin reported either kidnaping to the police in Bangladesh.

        There were also discrepancies in Amin’s story about the motives for the alleged
retaliation against him. Amin alleged that the two men sought revenge against him
and his father because his father had reported corruption by Khan and Ghafoor at the
refugee camp. However, the IJ gave weight to a 1995 letter from Khan and Ghafoor
that strongly endorsed Amin’s father. There are also questions as to why the two men
would have sought retaliation because Amin himself testified that the police never
acted upon complaints by Biharis (which is why he said he did not report the
kidnapings). Given these substantial gaps in Amin’s story, there was more than
enough evidence to support the finding of the IJ on this issue.

       Amin’s second argument on appeal is that the IJ erred in finding that Amin was
a citizen of Bangladesh. Amin claims that a 1991 passport from Bangladesh did not
prove he was a citizen of Bangladesh. As Biharis are, in a sense, people of two
different states, Amin alleges that he is stateless. The reason, he argues, that the
Bangladesh passport is not clear proof of his citizenship is because he received it as
a result of a bribe. Therefore, Amin alleges, the passport is not a legal document that
clearly describes his citizenship.

       While Amin’s explanation has bearing on his 1991 passport from Bangladesh,
it does not explain why the IJ erred in finding the 1992 and 2001 passports to be
evidence of citizenship. Since the 1991 passport was lost, it would have been
impossible for the IJ to determine if that passport was validly issued. The IJ also
found significant a January 17, 2002 letter from the Bangladesh Embassy stating that
Amin could obtain, and may have obtained, citizenship in Bangladesh. It is also
unclear why statelessness would affect the IJ’s finding because it would not by itself
be evidence of past persecution. Therefore, the IJ had substantial evidence to support

                                         -4-
the finding of citizenship and did not err in finding Amin to be a citizen of
Bangladesh. Further, because voluntary departure was allowed, the finding of
citizenship did not bind Amin to return to Bangladesh.

                                       IV.

      For the foregoing reasons, we affirm the BIA’s decision affirming the IJ’s
holding that Amin failed to meet his burden in proving past persecution or a well-
founded fear of persecution as required and that Amin is a citizen of Bangladesh.
                      ______________________________




                                       -5-